Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on November 2, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on November 2, 2021 have been fully considered and are deemed to be persuasive to overcome the rejections/objections previously applied, as detailed below.   

Specification
The amendment filed on November 2, 2021 has deleted hyperlinks comprised in the specification.  Therefore, the objection to the specification has been withdrawn.  

Drawings
In view of the amendment of the specification and filing of a substitute Sequence Listing, the objection of the drawings has been withdrawn.

Declaration under 37 CFR 1.130(a)
The declaration under 37 CFR 1.130(a) filed November 2, 2021 is sufficient to overcome the rejection of claims 1-5 based upon Seo (form PTO-1449).
The declaration under 37 CFR 1.130(a) filed November 2, 2021 is sufficient to overcome the rejection of claims 1-5 based upon Joo (form PTO-892).

Claim Rejections - 35 USC § 102
The exception under 35 USC 102(b)(1)(A) applies to Seo (form PTO-1449), see the declaration filed under 37 CFR 1.130(a).  Therefore, the rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Seo has been withdrawn. 

Claim 1 has been amended to recite a PETase consisting of SEQ ID NO:6.  Beckham (form PTO-892) does not teach or suggest said PETase.  Therefore, the rejection of claim(s) 1, 3, and 5 under 35 U.S.C. 102(a)(2) as being anticipated by Beckham has been withdrawn. 

Claim Rejections - 35 USC § 103
Claim 1 has been amended to recite a PETase consisting of SEQ ID NO:6.  Neither Beckham (form PTO-892) nor Choi (form PTO-892) teach or suggest said PETase. Therefore, the rejection of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over Beckham and Choi has been withdrawn. 
 


 
The exception under 35 USC 102(b)(1)(A) applies to Joo (form PTO-892), see the declaration filed under 37 CFR 1.130(a).  Therefore, the rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Joo and Choi (form PTO-892) has been withdrawn. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Drew Hissong on January 14, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
Cancel claims 6-12.


Allowable Subject Matter
Claims 1-3 and 5 are allowed.
Reasons for Allowance
The following is an Examiner’s statement for allowance.    Although the prior art discloses a recombinant PETase expression comprising of the PETase consisting of the amino acid sequence of SEQ ID NO:6 (see Seo– form PTO-892) and a PETase consisting of the amino acid sequence of SEQ ID NO:6 (see Joo – form PTO-892), both art has been excepted under 35 USC 102(b)(1)(A).   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652